Citation Nr: 1632203	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) from April 25, 2007, to November 22, 2011; from March 1, 2012, to May 5, 2012; and from September 1, 2012; other periods being rated as 100 percent disabling under 38 C.F.R. § 4.30. 

2.  Entitlement to an initial rating in excess of 10 percent and in excess of 30 percent from July 8, 2009, for asthma.

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee. 

4.  Entitlement to an initial rating in excess of 10 percent and in excess of 20 percent from July 19, 2011, for degenerative disc disease, L3-4. 

5.  Entitlement to an initial rating in excess of 10 percent and in excess of 30 percent from August 29, 2007, for tinea versicolor. 

6.  Entitlement to an initial compensable evaluation for allergic rhinitis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran was on active duty from June 1993 to April 1998 and from November 1998 to April 2007.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a regional office (RO) rating decision of January 2008.  

In May 2010, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The transcript has been associated with the record.

The Board notes that the Veteran's claims were previously remanded in February 2010, March 2011 and December 2013.  

The Board notes that the Veteran contends in various statements that his dates of service had not yet been correctly determined by VA.  The Board advises the Veteran that VA has no jurisdiction over such matters and that the relevant Service Department exercises sole authority concerning the promulgation of DD Forms 214 and corrective DD Forms 215.  Thus, the Veteran is advised to contact the relevant Board of Corrections with his concerns.

The issues of entitlement to a rating in excess of 30 percent for GERD from April 25, 2007, to November 22, 2011; from March 1, 2012, to May 5, 2012; and from September 1, 2012; other periods being rated as 100 percent disabling under 38 C.F.R. § 4.30; entitlement to an initial rating in excess of 10 percent and in excess of 30 percent from July 8, 2009, for asthma; entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee; entitlement to an initial rating in excess of 10 percent and in excess of 20 percent from July 19, 2011, for degenerative disc disease, L3-4; entitlement to an initial rating in excess of 10 percent and in excess of 30 percent from August 29, 2007, for tinea versicolor; and entitlement to an initial compensable evaluation for allergic rhinitis.
entitlement to an initial rating in excess of 10 percent and in excess of 30 percent from August 29, 2007, for tinea versicolor, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's service-connected disabilities render him unable to maintain gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  In such instances, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.

The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a) , and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, according to correspondence from the Office of Personnel Management, the Veteran resigned from the Social Security Administration on August 29, 2009.  A November 2010 VA examination, however, indicates that the Veteran was going to school full-time and finishing his Master's Degree in Information Technology.

The Veteran's service-connected disabilities presently include an initial rating of 50 percent for a psychiatric disorder from February 11, 2014; an initial rating for tinea versicolor of 10 percent from April 25, 2007, and of 30 percent from August 29, 2007; an initial rating of asthma at 10 percent from April 25, 2007, and 30 percent from July 8, 2009; GERD rated as 30 percent disabling from April 25, 2007, to November 22, 2011; from March 1, 2012, to May 5, 2012; and from September 1, 2012; an initial rating of 10 percent from April 25, 2007, for a back disability and rated as 20 percent disabling from July 19, 2011; a 10 percent disability rating for a right knee from April 25, 2007; noncompensably for allergic rhinitis and an incisional scar.  The current evaluation meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether these disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.

A statement from the Social Security Administration dated August 2011 indicated that the Veteran had resigned from their employment in August 2009.

A November 2011 VA treatment note indicates that the Veteran had just completed an Information Technology (IT) degree.

A January 2013 VA examination indicates that the Veteran stopped working at the Social Security Administration to get his Master's Degree full-time, with graduation during June 2011.  Subsequently, he became ill and had abdominal surgery.

The Veteran's October 2015 VA examination for his back indicates that the Veteran would be required to change positions frequently while seated and would be limited in his ability to lift heavy objects or to perform repetitive bending and twisting.  An addendum from the same examiner also dated October 2015 indicates that the Veteran's service-connected disabilities prevent him from maintaining gainful employment.

In conclusion, the record supports a grant of TDIU as a VA examiner has deemed the Veteran unable to work due to his service-connected disabilities.  Thus, the preponderance evidence supports a grant of TDIU.

In reaching these conclusions, the benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The rating schedule does not contain a listing for tinea versicolor.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  The Veteran's tinea versicolor has been evaluated under the rating criteria for dermatophytosis. This rating code states the disability should be rated under the rating criteria for disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7813. 

The medical records are negative for any evidence of scarring due to tinea versicolor.  Therefore, the Board will consider entitlement to an increased rating under the rating criteria for dermatitis and disfigurement of the head, face, and neck. 

Under the rating code for dermatitis, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of the exposed areas are affected; and, no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema that is at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  When more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-months, a 60 percent rating is warranted.  38 C.F.R. § 4.118, Code 7806.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present. The eight characteristics of disfigurement, as listed in Note 1, include the following:  (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Post-service treatment records indicate treatment for a skin disorder.

The Veteran was afforded a VA examination in May 2007.  The Veteran's skin eruption primarily affected his upper arms and posterior calves.  Tinea versicolor was diagnosed.

An August 2007 VA treatment note indicates treatment for eczema on the arms, legs and upper back, treated with triamcinolone cream and one dose of Diflucan.

In May 2010, the Veteran testified that he was using a cortisone cream for his skin condition.  He had a rash on both arms, from the bicep area to the forearm area, front and back; on the wrists; in the clavicle area; on his neck; on his legs; around the underwear line; 

A November 2010 VA examination noted rashes of the Veteran's lower legs and upper arms.

The July 2011 VA examination noted that 20 percent to 40 percent of the Veteran total body area was affected by rash, on the upper back, both arms and both thighs.  There had been no skin disease treatment during the previous 12 months.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in which the Court found that the language of Diagnostic Code 7806 is unambiguous:  "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. March 1, 2016).  The language in the criteria for a 60 percent rating provides that corticosteroids constitute systemic therapy without any limitation as to application, and the Board improperly added criteria not included in the rating schedule when it required systemic therapy to be more than topical.  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  Thus, the Board finds that a new VA examination is required to determine if the Veteran's tinea versicolor necessitated constant or near-constant systemic therapy such as corticosteroids (to include topical) or other immunosuppressive drugs are required during the period on appeal.

Concerning the Veteran's other increased rating claims on appeal, the Veteran submitted a VA Form 21-8940 in June 2016, indicating additional treatment at the Mayo Clinic in Jacksonville, Floria and the Asheville VA Medical Center.  Thus, remand is in order to obtain these additional records.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the VAMC and those identified in the VA Form 21-8940 submitted in June 2016.

2.  Schedule the Veteran for a VA skin examination by an appropriate specialist to determine the current nature and severity of his service-connected tinea versicolor. 

Efforts should be made to schedule the Veteran for an examination during a time when his symptoms are at their most active stage or during a flare-up.  The Veteran's electronic record must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  The Veteran should be asked to describe the ebb and flow of the disorder and symptoms during both times when it is most severe and during any baseline period.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a rationale for any opinion and reconcile it with all pertinent evidence of record. 

 Specifically, the examiner should: 

 * Identify all pathology related to the Veteran's tinea versicolor

 * Specify the location and extent of the tinea versicolor, in terms of a percentage of the body affected and a percentage of exposed areas affected, and state the frequency that therapy, such as corticosteroids (to include topical) or immunosuppressive drugs, have been required during any 12-month period since April 2007. 

 * Indicate whether the Veteran has experienced any flare-ups of his tinea versicolor since April 2007.

 * Note whether the Veteran's tinea versicolor is productive of scarring and, if so, specify the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

3.  The case should be readjudicated on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


